EXHIBIT 10.2

UNIVERSAL

OrlandoSM

RESORT

Variable Pay Plan

Documentation

 

 

Annual Incentive Plan

Effective January 2010-December 2010



--------------------------------------------------------------------------------

Annual Incentive Plan – Effective 1/10-12/10

 

Plan Name:

Annual Incentive Plan (AIP)

Plan Inception Date:

Unknown

Plan Period:

January 2010 – December 2010

Plan Review Date:

2/2010

Plan Purpose:

To provide incentive and reward to Universal Orlando (UO) executives who
contribute to UO’s success.

The Plan is specifically designed to support UO’s business needs and fit its
culture. The Plan directly supports the long-term objectives of UO and, when
business goals are met or exceeded, will pay competitive incentive compensation
levels.

Plan Objectives:

 

  •  

Provide incentive to executives to perform at superior levels in support of the
Company’s financial and strategic goals.

 

  •  

Encourage a team approach throughout UO.

 

  •  

Reward participants for their contribution to the Company’s success.

 

  •  

Enable UO to attract and retain outstanding team members.

 

  •  

Ensure that UO operating plans are understood and implemented throughout each
operating unit and division.

 

  •  

Provide a format and systematic approach to be utilized for determining
individual awards under the Plan.

 

  •  

Ensure that individuals are accountable for specific objectives that impact the
Company, their division, and department.

Eligibility:

Designated UO managers in key decision-making positions are eligible to
participate in the AIP. The Plan is designed for, but not limited to, Director
level and above positions.

Plan Funding:

The Plan is specifically applicable to incumbents in Director level and above
jobs.

Performance Measures:

Either before the plan year begins or early in the plan year, participants and
their managers set individual objectives that directly support the participant’s
role in attaining Company objectives. These objectives should include activities
and projects that are distinct from on-going job responsibilities. They should
reflect areas in which the individual can impact the company, division and
department goals.

Individual objectives should be specific and quantitative to the extent
feasible. The participants and their managers should agree on weights for each
objective. Most Objectives will focus on:

 

Operating Profit    Guest Service Ratings    Per Caps    Asset & Inventory
Control    Overhead Management    Cost Containment    Quality Measures    Labor
Scheduling    People Development    Product/non-labor cost   

 

Page 2 of 5



--------------------------------------------------------------------------------

Annual Incentive Plan – Effective 1/10-12/10

 

Throughout the plan period the participant and immediate management, including
input from Operational and Functional management, should hold periodic progress
reviews to evaluate progress toward achievement of objectives.

The Plan operates on four principles:

The Company must meet a minimum Operating Profit performance level for awards to
be made. A level of Operating Profit is established, which must be achieved
before participants in the Plan earn an award. This minimum acceptable
performance is annually set at meaningful levels.

Each participant’s individual performance is critical to the attainment of
Company objectives. It is the combined accomplishments of all team members that
enable UO to achieve aggressive objectives. Participants will be held
accountable for the achievement of their individual objectives.

Each AIP participant has a target incentive award based on the participant’s job
and level within the organization. Target awards will provide competitive
incentive compensation upon the achievement of set objectives. The target award
levels are evaluated periodically against competitive data to ensure they meet
the Company’s compensation objectives. AIP target awards will be communicated to
participants by their managers. In general target will be based on a percentage
of salary following the schedule below, this schedule is not inclusive of all
scenarios and individual participant’s may have a different target than
delivered by the schedule (as determined by the Company):

 

Salary Plan    Salary
Grade    Level    Target %  

1FL

   20    Director      15 % 

1FL

   21    Director      15 % 

1FL

   22    Director      15 % 

1FL

   23    Vice President      22 % 

1FL

   24    Vice President      25 % 

1FL

   25    Vice President      30 % 

1FL

   26    Vice President      30 % 

1FL

   27    Vice President      30 % 

Each year, the AIP’s financial performance objectives will change to match UO’s
business plans. The Plan is designed to provide superior rewards for superior
performance consistent with achieving those important business objectives.

Plan Administration:

The Plan will be administered by the Compensation department. They will be
responsible for the following:

 

  •  

Verifying that objectives are established between the Plan Participant and their
manager at the beginning of the plan period

 

  •  

Maintaining Company-wide documentation of the Plan Participant’s objectives

 

  •  

Recording results of the Plan Participant’s achievement of objectives at the
conclusion of the plan period

 

  •  

Maintaining Company-wide documentation of the Plan Participant’s achievement of
objectives

 

  •  

Establishing suggested plan payouts based on Plan Participant’s performance
against objectives to the Participant’s manager

 

  •  

Presenting Company-wide recommended plan payouts to Senior Management for
approval

 

  •  

Ensuring payments are paid pursuant to the approval of Senior Management

Interpretations, determinations, and actions regarding plan administration will
be made by the Executive Vice President, UPR/CEO UO or the President/COO UO.

 

Page 3 of 5



--------------------------------------------------------------------------------

Annual Incentive Plan – Effective 1/10-12/10

 

Plan Payment:

At the end of the review period, the manager assigns an Overall Performance and
Percentage Rating based upon achievement against all objectives.

The AIP award is then forwarded for approval to the next level of management.
The UO Compensation Department will collect the recommendations and present to
Senior Management for final approval.

AIP incentive awards will be paid as soon as practicable after the plan year’s
financial results are approved and available.

Plan Audits:

Plan audits will be conducted on an as needed basis by the Internal Audit
department and/or external auditors.

Special Considerations:

Merit Reviews

This Plan has no affect on the merit process. Performance against this Plan may
be evaluated in the annual performance appraisal; however, any payment made
under this Plan will not affect the merit increase percentage.

New Hires:

A team member hired during the plan year will participate in the Plan on a
pro-rated basis determined by the number of full months of employment during
each fiscal month of the plan year. However, team members hired during the
fourth quarter of the plan year will not participate in the Plan.

Transfers:

An existing team member promoted or transferred to an eligible job from an
ineligible job will participate in the Plan on a pro-rated basis determined by
the number of full months in the Plan during each fiscal month of the plan year.
However, team members promoted or transferred during the fourth quarter of the
plan year will not participate in the Plan.

A participant transferred to an ineligible job ceases to participate in the Plan
on the date of transfer to the ineligible job, but will still be a Plan
Participant for the period they were covered under the Plan.

A participant promoted to a higher level eligible job or demoted to a lower
level eligible job will participate in the Plan on a pro-rated basis determined
by the number of full months in the Plan at each level during the plan year.

Termination:

A participant is not eligible for incentive pay in the event of termination for
cause or by team member resignation at any time during the plan year. A
pro-rated incentive will be paid if a participant is laid off, dies, becomes
disabled or retires during the plan year based on the date of the action.

A TEAM MEMBER MUST BE DESIGNATED AS AN ACTIVE EMPLOYEE AT THE DATE OF PLAN
PAYOUT IN ORDER TO RECEIVE AN AWARD, UNLESS THEY WERE LAID OFF, ARE DECEASED,
HAVE BECOME DISABLED, OR RETIRED. (Team Members employed in the state of
Illinois must be employed on the last date of the plan year in order to receive
an award).

Benefit Hours

All benefit hour (i.e. Vacation, Personal Holiday, Paid Time Off) payments are
made at the team member’s base rate. Payments under this Plan will not impact
the rate paid for these hours.

 

Page 4 of 5



--------------------------------------------------------------------------------

Annual Incentive Plan – Effective 1/10-12/10

 

Life Insurance

Life insurance is based upon the “basic annual earnings”. Commissions, overtime
pay, bonuses, and other compensation not received as salary is not included in
“basic annual earnings”. Any payments made under this Plan would not be included
in “basic annual earnings”.

Disability Benefits

Disability benefits are based upon the average of the gross amount paid to a
team member over a six-month period. Bonuses, overtime pay and earnings for more
than 40 hours per weeks are not included. Any payments made under this Plan
would not be included in this average.

401(k)/HCE Compensation

Incentive payments will be included in the definition of 401(k)/HCE
compensation.

Taxes

Payments made under this Plan are subject to FICA, FUTA, and OASDI taxes and
will be withheld at the time of payout. In the event this bonus is being
deferred, pursuant to a bonafide plan, these taxes will be deducted from the
payout and the remaining amount will be deferred pursuant to the Plan.

The Company reserves the right to revise established payouts for incentive
purposes (up or down) after the Plan period has begun. The Company also reserves
the right to withhold plan payments for behavior deemed unethical or found to be
inappropriate. Discussion between or among plan participants or any other team
members regarding the actual payment of awards will be subject to loss of such
payments and may result in termination. While it is the intent of the Company to
continue the Plan, the Company reserves the right to change or discontinue the
Plan at its sole discretion at any time. Participation in the Plan does not
constitute a contract of employment with Universal Orlando.

Plan Approvals:

 

  Divisional Executive:  

LOGO [g177253ex10_2pg001a.jpg]

   

2-25-10

      John Sprouls, EVP, UPR/CEO     Date     Compensation Dept:  

LOGO [g177253ex10_2pg001b.jpg]

   

2-25-10

      Greg Kelsoe, Sr. Dir UPR/UO     Date       Compensation & Benefits      

Additional Information:

For more information and examples, please see:

 

  •  

Instructions for Individual Objective Setting and Assessment Process

 

  •  

Frequently Asked Questions – Annual Incentive Plan

 

  •  

Executive Performance Appraisal

 

Page 5 of 5